                 UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF IOWA
__________________________________________________________________
UNITED STATES OF AMERICA, )
                               )
               Plaintiff,      )    NO. 20CR85
                               )
vs.                            )    MOTION TO MODIFY
                               )    CONDITIONS OF RELEASE
BRANDON TUMAUSE OWEN, )             (Unresisted)
                               )
               Defendant.      )
__________________________________________________________________

      COMES NOW John D. Jacobsen, and on behalf of the Defendant and states

the following in furtherance of this Motion, and in concert with 18 U.S.C.

§3142(c)(3):

   1. On November 2, 2020, the Honorable Magistrate Jackson entered Orders

      releasing the Defendant on Pretrial Supervision to the United States

      Probation Department, subject to a host of conditions and provisions as

      bargained and agreed upon by the defendant and Government. (Doc. 21)

   2. That Condition 5(f) currently restricts the Defendant from leaving the

      confines of the State of Iowa, with Condition 5(h) requires the Defendant to

      participate in a mental health evaluation and any recommended treatment.

      See id.

   3. That the Defendant has completed his mental health evaluation and

      treatment has been recommended, per counsel’s communication with
   Supervising Pretrial Officer Newhoff this week.

4. That the ongoing service or treatment in favor of the Defendant, and as

   required by the Conditions of Release, can be and is desired to be facilitated

   in Rock Island, Illinois, through the contracted service provider.

5. That this service provider of mental health services has a location in Iowa,

   but attendance at that location is cost prohibitive as the insurance held by the

   Defendant will not be accepted or applicable at the Iowa location, but will be

   for unknown reasons accepted at the Rock Island, Illinois location.

6. That the Defendant requests the Honorable Court to amend the Conditions of

   Release to provide for a less restrictive travel provision pursuant to 18

   U.S.C. §3142(c)(3).

7. That the Defendant specifically requests Condition 5(f) be amended to

   provide “abide by the following restrictions on personal association, place of

   abode, or travel: the State of Iowa, and additionally, for the limited and sole

   purpose of facilitating mental health treatment to travel to and from Rock

   Island, Illinois, and attendance of mental health treatment”.

8. That Supervising Pretrial Officer Newhoff is in agreement to this expansion

   of Condition 5(f), so too, is AUSA Searle for the limited purposes as set

   forth in the preceding paragraph; both professionals being contacted by

   counsel in preparation or submission of the instant motion.
           WHEREFORE Counsel for the Defendant moves this Honorable Court for

an Order amending the Conditions of Release as set forth above, noting a lack of

resistance and that such relief furthers compliance with the Conditions of Release.



                                                                  Respectfully Submitted,

                                                                  /s/John D. Jacobsen
                                                                  John D. Jacobsen, #19817
                                                                  Jacobsen Johnson & Wiezorek, P.L.C.
                                                                  425 2nd Street SE, Suite 803
                                                                  Cedar Rapids, IA 52401
                                                                  (319) 286-1767
                                                                  (319) 286-1137
                                                                  ATTORNEY FOR DEFENDANT
                                                                  jjacobsen@jjwlegal.com
copy to:
United States Attorney (CMECF)
 Client (US Mail)
I certify that on this 11th day of December, 2020, the
foregoing was filed electronically via CM-ECF, and
copies were sent to all parties of record. /s/ John D. Jacobsen
